Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 5, 2015

                                    No. 04-14-00886-CV

                             CITY OF SAN ANTONIO, et. al.,
                                      Appellants

                                              v.

                HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                 Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19589
                        Honorable David A. Canales, Judge Presiding


                                       ORDER
       On February 10, 2015, because this appeal was being referred to mediation, we
suspended the appellate deadlines. After repeated attempts to mediate the dispute, on July 31,
2015, Appellees advised this court that the parties are not progressing to a settlement.


        We REINSTATE the appellate deadlines. We ORDER court reporter Luis Duran to file
the reporter’s record within THIRTY DAYS of the date of this order. Appellant’s brief will be
due thirty days after the appellate record is complete. See TEX. R. APP. P. 38.6(a).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court